Case: 17-60421      Document: 00514508230         Page: 1    Date Filed: 06/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 17-60421                   United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 11, 2018
AMY GOLEY,
                                                                       Lyle W. Cayce
              Plaintiff - Appellant                                         Clerk


v.

ELWOOD STAFFING, INCORPORATED; MICHAEL STOCKARD, JR.,

              Defendants - Appellees




               Appeal from the United States District Court for the
                         Southern District of Mississippi
                             USDC No. 3:15-CV-277


Before CLEMENT, HIGGINSON, and HO, Circuit Judges.
PER CURIAM:*
       Amy Goley, a recovering alcoholic, was terminated in October 2014
promptly upon returning from an Odessa, Texas oil and gas trade show to the
Oklahoma City office of her employer, Elwood Staffing, Inc. Goley filed for
unemployment benefits with the Oklahoma Employment Security Commission
(OESC) and also initiated this lawsuit, alleging discrimination, retaliation,
and harassment in violation of the Americans with Disabilities Act (ADA), as


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60421       Document: 00514508230    Page: 2   Date Filed: 06/11/2018



                                  No. 17-60421
well as defamation. She now appeals the district court’s grant of Elwood’s
motion for summary judgment as to all claims, as well as its denial of her
partial motion for summary judgment.
      “This court reviews a grant of summary judgment de novo, applying the
same standard as the district court.” Romero v. City of Grapevine, 888 F.3d
170, 175 (5th Cir. 2018) (citing Rogers v. Bromac Title Servs., L.L.C., 755 F.3d
347, 350 (5th Cir. 2014)). Furthermore, we note that “[a]n appellant abandons
all issues not raised and argued in its initial brief on appeal.” Cinel v. Connick,
15 F.3d 1338, 1345 (5th Cir. 1994) (citing United Paperworkers Int’l Union v.
Champion Int’l Corp., 908 F.2d 1252, 1255 (5th Cir. 1990)). Because Goley
failed to raise the defamation claim in her initial brief, we only consider the
district court’s grant of summary judgment for Elwood as to Goley’s ADA
claims.
      In adjudicating Elwood’s motion for summary judgment on Goley’s ADA
claims, the district court presented a clear analysis and a faithful application
of our precedents. The district court reasoned that Goley failed to present
competent evidence for at least one essential element for each of her ADA
claims of employment discrimination, harassment, and retaliation. We are
persuaded by the district court’s careful reasoning. Because Goley failed to
provide more than “mere conclusory allegations . . . [that] are insufficient . . .
to defeat a motion for summary judgment,” we affirm the district court’s grant
of summary judgment for Elwood as to each ADA claim. Eason v. Thaler, 73
F.3d 1322, 1325 (5th Cir. 1996) (citing Topalian v. Ehrman, 954 F.2d 1125,
1131 (5th Cir. 1992)).
      We turn now to Goley’s appeal of the district court’s denial of her cross-
motion for partial summary judgment, in which she argued that OESC’s
factual findings as to whether she engaged in any misconduct that would
justify her termination must be given preclusive effect for purposes of her ADA
                                        2
    Case: 17-60421     Document: 00514508230      Page: 3   Date Filed: 06/11/2018



                                   No. 17-60421
claims. Even assuming, arguendo, that this appeal were properly before us as
an appealable interlocutory order and that the OESC’s factual findings should
be given preclusive effect, Elwood would still be entitled to summary judgment.
The sole issue on which Goley sought partial summary judgment was the
OESC Appeal Tribunal’s finding that Elwood “failed to meet [its] burden to
show that the claimant was discharged for acts which constitute misconduct.”
But the district court granted summary judgement on Goley’s three ADA
claims because she failed to present evidence that: (1) she was replaced by a
non-disabled person or treated less favorably than a non-disabled employee,
(2) she was subjected to a hostile work environment, or (3) a causal connection
existed between Goley’s protected activity and Elwood’s decision to transfer
one of Goley’s clients. The OESC Appeal Tribunal’s finding of “misconduct”—
as defined by Oklahoma law, for purposes of unemployment benefits eligibility
in Oklahoma—is immaterial to these issues.          Elwood is thus entitled to
summary judgment, even if Goley’s appeal of the district court’s denial of her
cross-motion for partial summary judgment were properly before us as an
appealable interlocutory order, and even if the OESC’s factual findings were
to have preclusive effect.
      Accordingly, we AFFIRM the district court’s grant of summary judgment
for Elwood as to all ADA claims.




                                        3